               Case 19-01298-MAM          Doc 296     Filed 05/09/20      Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov
IN RE:                                                        CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                         CHAPTER 7
                Debtor.
_____________________________________/
ROBERT FURR, Chapter 7 Trustee,
                Plaintiff,
v.                                                            ADV. NO. 19-01298-MAM
JEFFREY M. SISKIND, et al.,
                Defendant/ Counter-Plaintiff,
v.
JESUS SUAREZ, et al.,
            Counter-Defendants.
_____________________________________/
     OBJECTION TO REQUEST FOR JUDICIAL NOTICE OF PUBLIC RECORDS
     IN CONNECTION WITH THE TRIAL OF THIS ADVERSARY PROCEEDING


          COMES NOW Jeffrey M. Siskind (“Movant”) and files this Objection to Request for

Judicial Notice of Public Records in Connection with the Trial of this Adversary Proceeding, and

states:

          1.    Plaintiff filed a Request for Judicial Notice of Public records in Connection with

the Trial of this Adversary Proceeding on notice of intent to use summaries at trial on May 6,

2020 at Docket Entry No. 289.

          2.    Defendant files this objection to both taking of judicial notice and admissibility.

Plaintiffs are required to produce, as a condition precedent to admissibility, evidence sufficient to
              Case 19-01298-MAM          Doc 296      Filed 05/09/20      Page 2 of 4




support a finding that the document in question is what a proponent claims.

       3.      Plaintiffs have not produced any evidence, by declaration or otherwise, that the

exhibits contained within the Motion are what they purport to be.

       4.      Plaintiff’s Motion is clearly deficient because Plaintiff is required to provide

authenticated documents as opposed to a schedule which merely lists said documents. Certified

copies are necessary for public records to be self-authenticating in accordance with Fed.R.Evid.

Rule 902.

       5.      Plaintiff, as the party requesting judicial notice, must supply the Court with

information sufficient to enable the Court to ascertain that the matter is not subject to reasonable

dispute. See, Nieves v. University of Puerto Rico, 7 F.3d 270, 276 fn. 9 (1st Cir. 1993). Even

attaching an uncertified document to a Request for Judicial Notice does not authenticate the

document, even if the document appears on its face to have originated from some governmental

agency and the affiant is a government official. United States v. Dibble, 429 F.2d 598, 602 (9th

Cir. 1970).

       6.      Movant further objects to judicial notice based upon lack of relevance. Any

matter to be judicially noticed must be relevant to the issues in the case, regardless of whether it

is not reasonable disputable. Vallot v. Central Gulf Lines, Inc., 641 F.2d 347, 350 (5th Cir.

1981). The issues in this ace are (1) whether Debtor was at any time relevant insolvent, and (2)

whether substantive consolidation can be obtained. None of the items listed in the Motion are

relevant to these issues.

       7.      Finally, while the contents of certified official records are subject to judicial

notice, the truth of any facts contained in those records generally is not. The records which

Plaintiff seeks to have judicially noticed are not, without more, admissible.
             Case 19-01298-MAM             Doc 296         Filed 05/09/20             Page 3 of 4




        WHEREFORE, Movant objects to Plaintiff’s motion to take judicial notice and requests

that the Court deny said motion.


                           S I S K I N D L E G A L, P L L C
                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
                            1629 K Street, Ste. 300, NW Washington, DC 20006
                                            --------------------------
                           113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                           ------------------------------
                             3465 Santa Barbara Drive Wellington, Florida 33414

                          TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                           Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
 May 9, 2020 upon all creditors and parties in interest registered to receive electronic
 notification on this case via the Court’s Case Management/Electronic Case Filing System
 and/or email as reflected on the Service List below.

                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746
             Case 19-01298-MAM        Doc 296     Filed 05/09/20    Page 4 of 4




                                      SERVICE LIST

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to philip@philipharris.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to philip@philipharris.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William
Siskind, deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to philip@philipharris.com

Frank Zokaites, 375 Golfside Road, Wexford, PA 15090, Via e-mail to frank@zokaites.com
